      Case: 1:21-cv-00220-TMP Doc #: 1-4 Filed: 01/28/21 1 of 2. PageID #: 24




                     CUYAHOGA COUNTY COMMON PLEAS COURT
                           CUYAHOGA COUNTY, OHIO

FAYZA PANNO,                               )         Case No. CV-20-941784
                                           )
              Plaintiff,                   )         JUDGE SHERRIE MIDAY
                                           )
       -v-                                 )         DEFENDANTS’ NOTICE OF
                                           )         FILING NOTICE OF REMOVAL
CLEVELAND METROPARKS, et al.,              )
                                           )
              Defendants.                  )


       Pursuant to 28 U.S.C. § 1446(d), please take notice that on January 28, 2021, Defendants

Board of Park Commissioners of the Cleveland Metropolitan Park District, incorrectly identified

as Cleveland Metroparks, Don Sylvis, and Katherine Dolan filed a Notice of Removal of the

captioned lawsuit in the United States District Court of the Northern District of Ohio. A time-

stamped copy of the Notice of Removal is attached.

       Dated January 28, 2021.

                                           Respectfully submitted,

                                           ZASHIN & RICH CO., L.P.A.

                                           s/ Stephen S. Zashin
                                           Stephen S. Zashin (0064557)
                                           ssz@zrlaw.com
                                           Lisa A. Kainec (0061551)
                                           lak@zrlaw.com
                                           950 Main Ave., 4th Floor
                                           Cleveland, Ohio 44113
                                           Tel.: (216) 696-4441
                                           Fax: (216) 696-1618

                                           Attorneys for Defendants,
                                           BOARD OF PARK COMMISSIONERS
                                           OF THE CLEVELAND METROPOLITAN PARK
                                           DISTRICT, DON SYLVIS and KATHERINE
                                           DOLAN


                                       EXHIBIT
                                               C
      Case: 1:21-cv-00220-TMP Doc #: 1-4 Filed: 01/28/21 2 of 2. PageID #: 25




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2021, a copy of the foregoing document was filed with

the Court’s electronic filing system and will be served upon all parties via the Court’s electronic

filing system.

                                             Respectfully submitted,

                                             ZASHIN & RICH CO., L.P.A.

                                             s/ Stephen S. Zashin
                                             Stephen S. Zashin (0064557)

                                             One of the Attorneys for Defendants,
                                             BOARD OF PARK COMMISSIONERS
                                             OF THE CLEVELAND METROPOLITAN PARK
                                             DISTRICT, DON SYLVIS and KATHERINE
                                             DOLAN




                                               -2-
